Case: 17-40015      Document: 00514294268         Page: 1    Date Filed: 01/04/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-40015
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 4, 2018
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RAFAEL ROMERO-CARRENO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:16-CR-914-2


Before STEWART, Chief Judge, and ELROD and HIGGINSON, Circuit
Judges.

PER CURIAM: *

       Rafael Romero-Carreno appeals the 82-month sentence imposed
following his guilty plea conviction for harboring illegal aliens within the
United States for financial gain. Romero-Carreno argues that the district court
erred in applying the nine-level enhancement for harboring more than 100
aliens, pursuant to U.S.S.G. § 2L1.1(b)(2)(C). He contends that the district


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40015    Document: 00514294268     Page: 2   Date Filed: 01/04/2018


                                 No. 17-40015

court relied on the presentence report (PSR) in imposing the enhancement and
that the PSR contained unreliable information. We review this issue for clear
error. See United States v. Betancourt, 422 F.3d 240, 244-45 (5th Cir. 2005).
      The district court, relying on information in the PSR and sustaining in
part the objections to the PSR, found that the instant offense involved at least
181 aliens. In determining this number, the PSR and the district court relied
on ledgers recovered from Romero-Carreno’s residence that listed the names of
aliens housed at the residence on certain dates. The main thrust of Romero-
Carreno’s argument is that the Government never established that he owned
or authored the ledgers in question.        However, the PSR had already
established, based on Romero-Carreno’s own admissions, that he was the
leader of the criminal enterprise to harbor aliens, that he was responsible for
delegating responsibilities, and that the aliens were housed at his residence.
The defendant has the burden of presenting evidence to show that the facts
contained in the PSR are inaccurate or materially untrue. United States v.
Alaniz, 726 F.3d 586, 619 (5th Cir. 2013). Given the lack of rebuttal evidence
provided by Romero-Carreno as to the number of illegal aliens harbored, the
PSR’s calculation, as modified by the district court, was not implausible and
therefore not clearly erroneous. See id.; see also Betancourt, 422 F.3d at 247.
      The judgment of the district court is AFFIRMED.




                                       2